ORDER

PER CURIAM.
Director of Revenue appeals from a judgment entered by the Circuit Court of Marion County reinstating the driving privileges of Raymond Houston, whose privileges were suspended for driving under the influence of alcohol.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).